Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 9/14/2021, have been fully considered and reviewed by the examiner, the examiner notes the amendment to claim 8 and 10 and the addition of new claims 21-24.  Claims 1-4, 14-20 withdrawn as being directed to non-elected inventions.  Claims 5-10, 12-13 and 21-24 are examined on the merits.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant’s argue that the instant specification does not include the hydroxyl amine as the possible catalysts, the examiner taking the claims in view of the specification disagrees.  The specification explicitly discloses amines are catalyst that are within the scope of the claims and it is the examiners position that hydroxylamine is within the scope because it is an “amine.”  Here, the applicant’s own specification illustrates that amines meet the claim requirement and 
Weller discloses a reagent capable of causing additional reactions and applying an aqueous solution that can reasonably read on the claim catalyst (0063).  These components are taught as “causing additional desirable reactions in or modification of the coating” are included in the rinse.  The Weller reference discloses isocyanate urethane autodeposited reactions and therefore these components would necessarily read on the broadly drafted claims (i.e. causing desirable reaction could reasonably be considered within the scope of the broad “catalyst”). 
Applicants arguments related to the distinction between catalyst and the prior art component is noted, but not persuasive.   Specifically, the claims as drafted include an aqueous catalyst solution comprising a catalyst for a urethane type reaction and the examiner notes that the prior art does include an aqueous catalyst solution comprising a catalyst for a urethane type 
Regardless, the examiner cites here additional prior art that meets the claim requirement and thus makes obvious the instant claims, supporting a finding that the broadly drafted claim requirement meets the claims as drafted (i.e. because the totality of the prior art suggests the disclosed compounds are catalysts within the scope of the claims as drafted).
US Patent Application Publication 20020102356 printed publication from Serial Number 60/252799, incorporated by reference with respect to reactive rinses at 0064 of Weller discloses the rinses include amine, see 0048, which is taught by the instant application as a suitable catalysts that meets the claimed requirements.
Weller and US Patent Application Publication 20020102356 each disclose calcium nitrate and phosphorus compounds, which are catalysts within the scope of the claimed requirement, see US Patent 4789690 (column 8, lines 25-68, stating catalysts includes calcium nitrate.)
US Patent 4111828 by Wang discloses hydroxylamine is a catalyst for urethane type isocyanate reactions (see column 3, lines 5-18).
Applicant’s argue that the concertation adjustment is not clear because it is unclear which has a result effective concentration because claim 8 requires a surfactant, curing and dissolving accelerator components.  These each have a result that is specifically attributed to their inclusion and therefore they are result effective variables.  Applicants argue that a specific parameter must be recognized as a result effective variable to be optimized.  The examiner 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicants are directed towards Weller 0044 which disclose the result effective nature of the concentration of the components, i.e. in accordance with the concentration of the component used as known to one of ordinary skill in the art.  The applicants arguments fail to take into consideration the level of one of ordinary skill in the art and what the reference suggests, which is that concentrations of components are determined based on the reasons for this inclusion and thus determination of the appropriate or optimum amount would have been well within the skill of one ordinary in the art.  The applicant’s mere argument to the contrary that the prior art does not explicitly discloses a specific result to these components fails to appreciate the fact that these components have a recognized results for their inclusion (see e.g. 0037-0038 related to autodeposition accelerator, i.e. “capable of causing dissolution of active metals” and “give satisfactory results” and 0045 related to surfactant “sufficient concentration to emulsify or disperse the water insoluble part”).  Additionally, the applicant argues the 
	Here, the applicant’s argue that the burden is on the examiner to provide evidence that the variable in question affects any property, the examiner notes that such evidence is disclosed above and readily known to one of ordinary skill in the art at the time of the invention.  The examiner has met the burden and the applicant has not proffered any evidence to rebut the examiner’s position and as such the examiner maintains the position as set forth above because the applicant has not proffered any evidence that the particulars of the claimed concentration is critical.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	The applicants continually fail to appreciate the level of one ordinary skill in the art at the time of the invention and therefore these arguments are not persuasive.  In other words, 
	Weller discloses curing at a temperature in the range as claimed (100C) at 0064 and therefore overlaps the claimed range.  The examiner also notes that the curing temperature is a result effective and determination of such would have been obvious as predictable (i.e. sufficient to effect reaction of epoxy curing agent).
	Applicants arguments relative to the blocking agent are noted, but not persuasive as such are known in the art of blocking the isocyanate.  Applicant’s have proffered insufficient factual evidence to rebut the examiner’s position that using a known blocking agent would have been obvious as predictable.  Because the primary reference discloses using known blocked isocyanates using the known blocking agents would have been obvious as predictable to one of ordinary skill in the art.  
	All other applicant arguments not specifically addressed herein are deemed unpersuasive as not supported by factual evidence or not commensurate in scope with the broadly drafted claim requirements.
Information Disclosure Statement
Examiner notes the IDS filed 4/15/2021.  Due to its length and the number of cited references, the examiner has cursorily reviewed the documents provided as necessary during the course of the regular examination.  Applicant is requested to indicate the relevant references to the claimed subject matter in a reply to the outstanding office action so they can be considered in their entirety.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20030068498 by Weller et al.  (US Patent Application Publication 20020102356 printed publication from Serial Number 60/2527939, incorporated by reference with respect to reactive rinses at 0064 of Weller) as evidenced by US Patent 4789690 by Milovanivic-Lerik et al.
Claim 8:  Weller discloses an autodeposition coating process comprising steps of: 
(a) contacting an article having an active metal surface (0003, 0007) with the autodeposition bath composition for a sufficient time to form an uncured autodeposited coating on the metal surface comprising water (0051) and 
(A) dispersed or both dispersed and dissolved film forming polymer present in a 
concentration of at least 1.0% of the composition comprising active hydrogens (i.e. hydroxyl groups),  (see e.g. 0011-0022, Example 1); 

(C) a curing component comprising at least one latent cross-linking agent chemically reactive with constituents of component (A) at temperatures of 140C or less and stable at pH ranges of 1.5 to about 6 (0031, 0041. See e.g. isocyanate blocked with amine);  
and (D) a dissolved accelerator component (0037);   
 (b) removing the article from contact with the autodeposition bath composition, (c) rinsing the uncured autodeposited coating, and (d) heating the uncured autodeposited coating to a temperature of at least 100C for a time sufficient to thereby form a cured autodeposited coating (0061-0065, Example).
 As for the concentration of the component, while the prior art fails to explicitly disclose the concentration, the determination of the appropriate concentration is taught by Weller as a result effective variable and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation (see 0044 related to concentrations of components). 
As for pH, temperature and time, the prior art disclose ranges of such that overlap and thus make obvious the claimed ranges.  Weller discloses curing at a temperature in the range as claimed (100C) at 0064 and therefore overlaps the claimed range.  The examiner also notes that the curing temperature is a result effective and determination of such would have been obvious as predictable (i.e. sufficient to effect reaction of epoxy curing agent).

	Claim 9:  Weller rinsing step (c) comprises rinsing with water followed by one or more of a post-treatment step and a post-catalysis step (see 0063).
	Claim 12: Weller discloses a reagent capable of causing additional reactions and applying an aqueous solution that can reasonably read on the claim catalyst (0063).  As for the amount, the determination of the appropriate concentration is taught by Weller as a result effective variable and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation (see 0044 related to concentrations of components).  

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20030152790 by Halladay. 
Weller discloses all that is taught above and discloses using isocyanate blocked with a triazole or amine as a curing agent (0031) and using known blocking agents; however, fails to disclose the specific claimed blocking agents of claim 6.  However, Halladay, also disclosing .

Claims 5-6 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent 6096806 by Mueller et al. with US Application Publication 20140072815 by Moravek et al. 
Weller discloses all that is taught above and discloses using HDI blocked using known blocking agents; however, fails to disclose the specific claimed blocking agents of claim 5.  However, Mueller, also disclosing coating on a substrate using a autodeposition coating and discloses using isocyanates as the curing component for coatings and discloses blocking agents including known blocking agents such as those that deblock at a requisite temperature, such as ketoxime and caprolactam (see column 10, lines 30-45, column 18, lines 14-16, column 22, lines 6-22). 
 Additionally Moravek discloses a curable coating using HDI and discloses blocking agents for HDI includethose that unblock at elevated temperatures including ketoxime, caprolactam and dimethylpyrazole (0020, 0040) and therefore taking the references collectively it would have been obvious to use the known blocking agents, including dimethylpyrazole, as Weller discloses autodeposition coating using known blocking agents, Mueller discloses known blocking agents for autodeposition coatings including ketoxime, caprolactam and those that unblock at temperatures and Moravek discloses dimethylpyrazole is a known alternative to ketoxime, caprolactam as it relates to unblocking the HDI for crosslinking.  Using 3,5-.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20160244882 by Sinnwell et al.   
Weller discloses all that is taught above; however fails to disclose the claimed solvent component.  However, Sinnwell, also forming an autophoretic coating on a metallic substrate discloses know autodeposited coating use aqueous composition that includes water as a principal component but may include an amount of organic solvents, including butyl glycol acetate (i.e. butoxyethanol acetate) 	(0030) and therefore taking the references collectively using this known additive to autodeposition compositions.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent Application Publication 20120282404 by Rosenkranz et al.

Claim 13:  Weller discloses a heating step of a temperature that overlaps the range as claimed and a time that overlaps the range as claimed and thus make obvious these claimed values (0064).  At the very least, one of ordinary skill in the art at the time of the invention would have found the time and temperature of post heating to be a result effective variable (Weller at 0064) and therefore determination of such would have been obvious through routine experimentation.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Weller et al. taken collectively with US Patent 6096806 by Mueller et al. 
Weller discloses all that is taught above and discloses using HDI blocked using known blocking agents; however, fails to disclose the specific claimed blocking agents of claim 5.  However, Mueller, also disclosing coating on a substrate using a autodeposition coating and discloses using epoxy-acrylate dispersion (see e.g. column 11, 35-52) such as those that include having a particle size that overlaps the claimed range (column 4, lines 30-45) and therefore 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art cites or reviewed by the examiner, alone or in combination, reasonably discloses or makes obvious using the claimed catalyst in the aqueous catalyst solution as claimed in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718